  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )      CRIMINAL ACTION NO.
     v.                         )         1:10cr144-MHT
                                )             (WO)
RICHARD VALLADES                )

                              ORDER

    Upon     consideration     of   the     probation    officer’s

petition for early termination of supervised release,

describing    defendant      Richard      Vallades’s     successful

completion     of   approximately      three     years     of   his

four-year term without any instances of noncompliance,

and his stable residence and employment, and based on

the representation that the government does not oppose

early termination, it is ORDERED that:

    (1) The petition (doc. no. 88) is granted.

    (2) Defendant Richard Vallades’s term of supervised

release is terminated effective immediately, and he is

discharged.

    DONE, this the 9th day of October, 2018.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
